Citation Nr: 0638187	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for defective vision, 
claimed as vision loss.

3.  Entitlement to service connection for residuals of a left 
elbow injury.

4.  Entitlement to service connection for residuals of a 
right elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1994 to September 1998.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Phoenix, Arizona. 


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability of 
either ear by VA standards.

2.  The competent (medical) evidence of record does not show 
that the veteran has vision loss that is compensable.

3.  The preponderance of the evidence is against a finding 
that the veteran has a chronic disability of either elbow.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.385 (2006). 

2.  Service connection for vision loss is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection for residuals of a left elbow injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Service connection for residuals of a right elbow injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  May 2002 and January 
2004 letters from the RO explained what the evidence needed 
to show to substantiate the claims.  They also explained that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  While the letters did not explicitly 
advise the veteran to submit everything in his possession 
pertinent to his claims, they advised him of what evidence 
would be pertinent, and to submit such evidence, which would 
be equivalent.  The June 2003 rating decision and a February 
2004 statement of the case (SOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   A May 2006 letter provided 
notice regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
however such notice would only be relevant if a benefit 
sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claims were thereafter readjudicated.   See February 2006 
supplemental SOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with VA 
medical evidence.  The veteran was provided VA examinations 
in January 2004 and January 2005.  He has not identified any 
additional evidence pertinent to these claims.  VA's 
assistance obligations are met.  

II.  Factual Background

The veteran's service medical records show that on enlistment 
examination in June 1994 audiometric testing revealed that 
puretone thresholds, in decibels, were:  500 hertz, 20; 1000 
hertz, 20; 2000 hertz, 15; 3000 hertz, 5; 4000 hertz, 10, for 
the right ear; and 500 hertz, 20; 1000 hertz, 10, 2000 hertz, 
15; 3000 hertz, 10; 4000 hertz, 10, for the left ear.  

Distance vision was noted as 20/50 on the right, corrected to 
20/20, and 20/30 on the left, corrected to 20/20.  Near 
vision was 20/20 bilaterally.

In June 1996, the veteran was seen with complaints of left 
elbow pain when playing golf.  He reported that he had hit 
the elbow four months earlier.  On examination, there was no 
swelling, and full range of motion was noted.  The assessment 
was early olecranon bursitis.  
Audiometry in January 1995, January 1996, and February 1998, 
did not show hearing loss disability by VA standards.

On service separation examination in July 1998, audiometry 
revealed that puretone thresholds, in decibels, were:  500 
hertz, 15; 1000 hertz, 5; 2000 hertz, 15; 3000 hertz, 5; 4000 
hertz, 10, for the right ear; and 500 hertz, 5; 1000 hertz, 
5, 2000 hertz, 20; 3000 hertz, 0; 4000 hertz, 20, for the 
left ear.  Distance vision was noted as 20/100 on the right, 
corrected to 20/20, and 20/50 on the left, corrected to 
20/20.  Near vision was 20/20 bilaterally.  No disability of 
either elbow was noted.

In August 1998, shortly before separation from active duty, 
the veteran reported right elbow pain after falling off a 
chair.  The examiner noted pain to touch over the olecranon.  
There was full range of motion.  There was minimal swelling, 
and a small superficial laceration.  X-ray showed no 
fracture.  The assessment was soft tissue injury.

VA general medical examination in September 1999 noted 
tenderness over the epicondylar areas of both elbows.  Right 
elbow range of motion was from zero to 130 degrees.  Left 
elbow range of motion was from zero to 134 degrees before 
exercise, and from zero to 138 degrees after exercise.  X-
rays of both elbows were normal.  The impression was 
tendonitis of right and left elbows.

On audiometry in September 1999, puretone thresholds, in 
decibels, were:  1000 hertz, 20; 2000 hertz, 15; 3000 hertz, 
5; 4000 hertz, 10 for the right ear; and 1000 hertz, 5, 2000 
hertz, 20; 3000 hertz, 10; 4000 hertz, 25, for the left ear.  
Speech recognition was 98 percent in the right ear and 100 
percent in the left ear.

September 1999 vision testing noted distant vision acuity of 
20/100, right and 20/60, left.  Near vision was 20/20 
bilaterally.  Visual field testing was normal.

A September 2000 VA outpatient record noted no joint swelling 
or tenderness in the upper extremities.  Ranges of motion 
were full.

VA audiometry in January 2004 noted puretone thresholds, in 
decibels were: 500 hertz, 10; 1000 hertz, 5; 2000 hertz, 20; 
3000 hertz, 15; 4000 hertz, 15 for the right ear; and 500 
hertz, 15; 1000 hertz, 10; 2000 hertz, 20; 3000 hertz, 10; 
4000 hertz, 25, for the left ear.  Speech recognition was 96 
percent, right ear and 100 percent left ear.  The examiner 
stated that hearing was within normal limits bilaterally.

On January 2004 VA ear diseases examination, the examiner 
noted that an audiogram at separation from service in 1998 
showed a definite deterioration from one at enlistment in 
1994, and that "there definitely was a hearing loss some of 
which was as likely as not was secondary to the noise 
exposure during his military tour of duty."

On January 2005 VA examination, the veteran reported that 
many times during service he hit his elbows on the scuttle 
holes of his ship.  He reported that currently both elbows 
were painful and sometimes locked in place.  He also reported 
occasional swelling, and that he used Motrin to alleviate 
symptoms.  On examination, range of motion of both arms was 
from zero degrees extension to 140 degrees flexion (with zero 
to 145 degrees noted as normal).  Supination and pronation of 
both arms was normal.  The examiner noted no additional 
limitation of motion of either arm with repetitive use.  X-
rays of both elbows showed no fracture, dislocation, or other 
bony , articular, or soft tissue abnormality.  There was "no 
diagnosis because there is no pathology to render a 
diagnosis."  The examiner stated that there was "no chronic 
condition of both elbows.  No diagnosis for his present 
condition and it is not caused by or a result of military 
service."

III. Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.
In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Refractive error of the eye is not a diseases or injury 
within the meaning of legislation applicable to compensation 
benefits.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if 
acquired pathology is superimposed on such abnormality during 
service, the acquired pathology may be service-connected.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt as to 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Hearing Loss

Hearing loss disability is defined by regulation.  There is 
no medical evidence of record that the veteran now has a 
hearing loss disability by VA standards.  Significantly, no 
audiometry, either in service, or by VA since service, showed 
a puretone threshold of 40 decibels or above, 3 puretone 
thresholds of 26 decibels or above, or speech discrimination 
less than 94 percent in either ear.  The Board is aware of 
the VA ear diseases examiner's opinion in January 2004 to the 
effect that the veteran showed some hearing loss in service.  
However, in the absence of evidence of current disability by 
VA standards, there is no valid claim of service connection 
for hearing loss (See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  [Should future testing demonstrate t hearing 
loss disability by VA standards, such could be a basis for 
reopening the claim.]

Vision Loss

The veteran is shown to have had some changes in distant 
vision acuity (increased presbyopia) during service and 
thereafter.  However, presbyopia is a refractive error, and 
refractive error, of itself, is not a compensable disability.  
There is no medical evidence of any visual field deficit or 
eye pathology superimposed on the presbyopia.  While the 
veteran alleges that his vision complaints reflect some sort 
of acquired eye pathology, he is a layperson, and his opinion 
in this matter is not competent evidence.   

The threshold requirement in any claim seeking service 
connection is that there must be competent evidence (a 
medical diagnosis) of current disability.  Without competent 
evidence of compensable eye disability, there is no valid 
claim of service connection.  See Brammer, supra.  As the 
record shows only that the veteran has refractive error, and 
does not show any acquired, superimposed pathology of either 
eye, the threshold requirement is not met, and service 
connection for defective vision, claimed as vision loss, is 
not warranted.  

Elbows

While the evidence shows that the appellant was treated in 
service for injuries to both elbows, no chronic disability of 
either joint was shown in service, and a preponderance of the 
evidence shows he does not now have disability of either 
elbow related to the acute findings in service.  While a 
September 1999 VA examination noted tendinitis of both 
elbows, the more recent (January 2005) detailed VA 
examination found no current objective pathology or 
disability of either elbow.  

The veteran has complained of bilateral elbow pain, and this 
was noted on the recent VA examination.  However pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). (The Federal Circuit 
dismissed the matter.)  In the absence of competent evidence 
that the appellant now has disability of either elbow 
residual from his elbow injuries in service, there is no 
basis for granting service connection for such disability.  
The appellant's own arguments to the effect that he has 
disability of both elbows residual from injuries in service 
are not competent evidence.  He has not shown, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for bilateral hearing is denied.

Service connection for defective vision is denied.

Service connection for residuals of left and right elbow 
injuries is denied.


____________________________________________

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


